Citation Nr: 0003003	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-05 094	)	DATE
	)
	)                  

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to a permanent and total rating for 
nonservice-connected disability pension purposes, including 
consideration on an extra-schedular basis, pursuant to 
38 C.F.R. § 3.321(b). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1966 
to December 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied the benefits sought on 
appeal.  A notice of disagreement was received in January 
1998, a Statement of the Case was issued in March 1998, and a 
substantive appeal was received in March 1998.


FINDINGS OF FACT

1.  There is no medical evidence of record of a nexus, or 
link, between any current depression and the veteran's active 
military service.

2.  The veteran has no service-connected disabilities. 

3.  The veteran's nonservice-connected disabilities consist 
of depression, evaluated as 30 percent disabling; 
melioidosis, evaluated as noncompensable; and a skin 
condition, evaluated as noncompensable; his combined 
nonservice-connected disability evaluation is 30 percent.

4.  The veteran was born in December 1945; he completed high 
school and one year of college; his previous work experience 
includes positions as a truckdriver, boiler operator, 
petroleum storage specialist, and a fork lift operator; the 
veteran reported that he last worked in February or October 
1997.

5.  The veteran's disabilities are not productive of a total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful occupation.

6.  The veteran's disabilities do not permanently preclude 
him from engaging in substantially gainful employment 
consistent with his age, education, and occupational 
background.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for depression is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The requirements for entitlement to a permanent and total 
disability rating for nonservice-connected pension purposes 
have not been met.  38 U.S.C.A. §§ 1155, 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(2), 3.340, 3.342, 
4.15, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Depression

The veteran is claiming entitlement to service connection for 
depression.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, it should be noted that a person who submits a claim 
for VA benefits has the initial burden of presenting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  The elements of a well-grounded claim include 
"medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury."  Epps v. Gober, 
126 F. 3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well-grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran's service medical records are negative for any 
evidence of a psychiatric disorder, to include depression.  
On separation examination, his psychiatric status was 
clinically evaluated as normal.  Additionally, the medical 
evidence following service separation does not show that a 
psychosis was manifest within one year of discharge from 
service.  As such, the statutory presumption cannot be used 
to establish a nexus to service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Further, there is no medical 
evidence showing a continuity of symptoms associated with 
depression for many years after service, and thus there is no 
medical evidence of a continuity of symptoms to otherwise 
link depression to service.  

In October 1997, the veteran underwent a VA examination for 
mental disorders.  At the time of that examination, the 
veteran reported that since June 1997 he had been working as 
a forklift operator for a trucking company.  He also 
indicated that he had been married for 12 years, and had been 
incarcerated many times.  The veteran complained of feeling 
depressed occasionally, and under a lot of stress.  The 
veteran indicated that he had some nightmares and flashbacks 
to Vietnam, but that he would go back to Vietnam, and he 
liked war movies.  He complained of feelings of paranoia.  
The diagnosis was depression, and anti-social personality 
disorder.  The examiner indicated that the veteran was 
socially and occupationally impaired, and had difficulties 
working with others.  The veteran was currently working, but 
it was noted that he has had many jobs in the past and has 
not been able to keep those jobs.  

After reviewing the evidence of record, the Board is unable 
to find that the veteran's claim is well-grounded.  The 
record is negative for any medical evidence of a nexus, or 
link, between any current diagnosis of depression and the 
veteran's active military service.  Without such medical 
evidence, the claim is simply not well-grounded.  See Epps, 
126 F.3d at 1468.  

The Board stresses that it is unable to substitute its own 
medical judgment for that of trained medical personnel.  
Further, the veteran, while no doubt sincere in his 
complaints of depression, is not competent as a layperson to 
render opinions as to the etiology of a medical disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to offer medical opinions); see 
also Grottveit, 5 Vet. App. at 93 (lay assertions of medical 
[etiology] cannot constitute evidence to render a claim well 
grounded under section 5107(a)).  In short, while there is a 
current medical diagnosis of depression, in the absence of 
medical evidence of a nexus between his current depression 
and the veteran's active military service, the appeal must 
fail as not well grounded. 

As the veteran has not presented evidence of a well-grounded 
claim for service connection for depression, the VA is under 
no further duty to assist the veteran in developing the facts 
pertinent to that claim.  See Epps, 126 F.3d at 1468 ("there 
is nothing in the text of [38 U.S.C.A.] § 5107 to suggest 
that the [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim.").  Furthermore, the Board is unaware of 
the existence of any relevant evidence, which, if obtained, 
would well-ground the veteran's claim.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 ( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the type of evidence necessary to present a well-
grounded claim for service connection for depression.  See 
McKnight,131 F.3d at 1485; Robinette, 8 Vet. App. at 77-78.  
In that regard, medical evidence of a nexus or link between 
his depression and his active military service is needed. 

II.  Nonservice-connected Pension

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to non-service connected disabilities which are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15.

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of the VA Schedule for Rating Disabilities 
(rating schedule).  The "average person" standard is 
outlined in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. §§ 
3.340(a), 4.15.  This process involves rating and then 
combining each disability under the appropriate Diagnostic 
Code to determine whether the veteran holds a combined 100 
percent schedular evaluation for pension purposes.  In 
determining the combined figure, non-service connected 
disabilities are evaluated under the criteria as service 
connected disabilities.  Individual evaluations are then 
added pursuant to the combined ratings table.  See 38 C.F.R. 
§ 4.25.

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and; if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2); 4.17(b).

As noted above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of permanent disabilities or if he experiences 
disabilities which would preclude the average person from 
following a substantially gainful occupation, if it is 
reasonably certain that the disabilities are permanent.  38 
U.S.C.A. § 1502; 38 C.F.R. § 4.15.  An analysis of the 
propriety of the rating assigned for each of the veteran's 
non-service connected disabilities is therefore warranted.

Disability evaluations are determined by the criteria set 
forth in rating schedule found in 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations are to be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  However, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation will be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

A review of the record reveals that the veteran currently has 
no service-connected disabilities.  However, in the most 
recent rating decision of record, dated in December 1997, the 
RO determined that the veteran's nonservice-connected 
disabilities included depression, evaluated as 30 percent 
disabling, melioidosis, evaluated as noncompensable, and a 
skin disorder, evaluated as noncompensable.  Aside from the 
above-listed disabilities, the Board notes that the evidence 
of record is negative for any evidence of other disabilities. 

The RO assigned a 30 percent evaluation for the veteran's 
nonservice-connected depression, under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9434, which evaluates 
major depressive disorder.  The general rating formula for 
mental disorders provides a 30 percent rating where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).   A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9434.

The recent evidence of record, as reflected by the October 
1997 VA examination, reveals that the veteran reported 
working since June 1997 as a forklift operator for a trucking 
company.  He had been married for twelve years and had four 
daughters.  He had been incarcerated many times.  The veteran 
complained of feeling depressed occasionally, and under a lot 
of stress.  The veteran indicated that he had some nightmares 
and flashbacks to Vietnam, but that he likes war movies.  The 
examiner described the veteran as oriented, and in no 
apparent distress.  He communicated well, his memory was 
good, his concentration was adequate, and his mood/affect was 
constricted.  The veteran denied suicidal or homicidal 
ideations, as well as hallucinations.  However, he stated 
that he felt depressed, and paranoid that people were 
watching and following him.  The diagnosis was depression, 
and anti-social personality disorder.  The examiner indicated 
that the veteran was socially and occupationally impaired, 
and manifested difficulties working with others.  The veteran 
was currently working, but it was noted that he has had many 
jobs in the past, which he had been unable to keep.  

The Board finds that the foregoing symptomatology 
appropriately reflects the currently assigned 30 percent 
evaluation for nonservice-connected depression.  The evidence 
reflects that the veteran has difficulty retaining 
employment, and complains of a depressed mood and 
suspiciousness.  Otherwise, he appears to be functioning 
satisfactorily, with routine behavior and self-care.  The 
Board finds no evidence of panic attacks, impaired memory, or 
circumstantial, circumlocutory, or stereotyped speech, such 
that a 50 percent evaluation would be warranted under 
38 C.F.R. § 4.130, Diagnostic Code 9434.  The Board 
recognizes the examiner's comments that the veteran has had 
difficulty maintaining employment and working with others, 
yet the Board also notes that the veteran was working at the 
time of that examination, has been married for twelve years, 
and reportedly had held many other jobs in the past.  

In regard to the veteran's claimed nonservice-connected skin 
disability, the Board notes that the record is negative for 
any current diagnosis of a skin disorder.  The veteran's 
service medical records reflect that in September 1969, he 
was diagnosed with neurotic pruritus.  However, his service 
separation examination report is negative for any evidence of 
a chronic skin disorder, and the post-service medical 
evidence of record is also negative for a skin disorder.  
Thus there is no basis to assign a compensable rating for a 
skin disorder.  See 38 C.F.R. § 4.118.  Furthermore, the 
record is entirely negative for any evidence of melioidosis.  
See 38 C.F.R. §§ 4.27, 4.88b, Diagnostic Code 6399.

The Board notes that the record contains a folder of VA 
counseling records, which appear to reflect VA vocational and 
educational training in the late 1970s.  The latest 
counseling record in that folder reveals that in 1979 the 
veteran's case was suspended pending satisfactory performance 
in one quarter of educational instruction.  The veteran's 
claims file also contains records reflecting that the veteran 
had been incarcerated in the past, although the precise 
length of incarceration is not clear.

After considering the veteran's nonservice-connected 
disabilities, basically consisting of depression, in 
conjunction with the evidence of record and the pertinent 
schedular criteria, the Board concludes that the currently 
assigned 30 percent rating is correct.  As the record 
contains no other medical evidence of current disabilities, 
at most the veteran's nonservice-connected disabilities total 
30 percent.

Based on a review of the medical evidence, the Board 
concludes that there are no clinical findings indicating that 
the veteran's nonservice-connected disabilities, as described 
above, would preclude an average person from sustaining some 
level of gainful employment.  38 U.S.C.A. § 1502(a); 
38 C.F.R. § 4.15.  Further, the veteran's disabilities do not 
result in a combined evaluation of at least 70 percent, and 
are thus, not representative of a total disability as 
contemplated by 38 C.F.R. §§ 4.16 and 4.17.  

The veteran's most significant disability appears to be 
psychiatric in nature.  However, the record reflects that the 
veteran is nevertheless able to function, in that he is able 
to perform activities of everyday living, including having a 
relationship with his wife.  More significantly, although the 
veteran reported that he had difficulty retaining employment, 
he stated that he was working at the time of the October 1997 
VA examination, and that he had been working since June 1997.  

The Board is thus also unable to find that a basis exists for 
favorable action on the pension claim under the provisions of 
38 C.F.R. § 3.321(b)(2).  In this regard, the veteran is 54 
years old, has a high school education and one year of 
college, and last worked in either February 1997 or October 
1997.  Upon consideration of the veteran's disabilities, as 
well as his age, education, and occupational history, the 
Board is not persuaded that the veteran is permanently and 
totally disabled.  The Board acknowledges the veteran's 
depression, and feelings of paranoia.  Significantly, 
however, although the VA examiner indicated that the veteran 
had many jobs in the past and was unable to keep them, the 
Board is not persuaded that the veteran's disabilities 
prevent him from working.  In short, the Board finds no basis 
to refer this matter for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(2).  

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for entitlement to a permanent 
and total disability rating for pension purposes.  In other 
words, there is no such approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
which would give rise to a reasonable doubt in favor of the 
veteran.  Should his overall disability picture change in the 
future, he may always advance a new claim for nonservice-
connected pension benefits. 



ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

